NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH,                                   No.    17-70028

                Petitioner,                     Agency No. A205-587-181

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 7, 2021**
                                  Portland, Oregon

Before: W. FLETCHER, BEA, and FRIEDLAND, Circuit Judges.

      Ranjit Singh, a native and citizen of India, petitions for review from an order

of the Board of Immigration Appeals (“BIA”) upholding the denial of his claims

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). Singh claimed that he was persecuted on account of his political


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
activities in India. The Immigration Judge (“IJ”) found Singh’s testimony not

credible and accorded it no weight, and the BIA affirmed. We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.

      The agency1 based its adverse credibility determination primarily on three

inconsistencies between Singh’s testimony and other evidence in the administrative

record including Singh’s own prior statements. First, the agency cited an

inconsistency regarding Singh’s medical treatment after he was allegedly beaten by

members of the Akali Dal (Badal) party (“Badal Party”) on two occasions. Singh

submitted notes from a doctor in India that stated he was treated “in hospital” for

nine and ten days, respectively. In his testimony, however, Singh said he was

treated at home after both incidents. When provided an opportunity to explain this

discrepancy, Singh initially said that he picked up prescriptions at the hospital, and

later said that he could not remember what happened. The agency deemed these

explanations unreasonable, and the record does not compel a contrary conclusion.

See Kin v. Holder, 595 F.3d 1050, 1054-55 (9th Cir. 2010).

      Second, the agency cited an inconsistency about whether Singh’s father is

alive and, if not, the cause of his death. Singh testified that after he was beaten by



      1
        We refer to the BIA and the IJ collectively as “the agency.” See Medina-
Lara v. Holder, 771 F.3d 1106, 1111 (9th Cir. 2014) (explaining that this court will
review both the BIA and the IJ’s decisions when the BIA cites Matter of Burbano,
20 I. & N. Dec. 872 (BIA 1994)).

                                           2
Badal Party members for the second time, they told him that they would kill him

“the way they have killed [his] father.” But during an initial border interview with

CBP, Singh referred to his father in the present tense several times. When given an

opportunity to explain why he referred to his father in the present tense, Singh

initially said he could not remember. Four months later at another hearing, Singh

clarified for the first time that his “paternal grandfather brought [him] up and [he]

called him as father.” The IJ properly rejected this explanation as unreasonable

because Singh named his father—not his grandfather—when asked by CBP to

name his parents, and he never said anything in the interview to suggest that his

references to his “father” were to his grandfather. Because this discrepancy “is at

the heart of [Singh’s] claim,” the agency could assign it “great weight” in assessing

Singh’s credibility. Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010).

      Third, the agency cited inconsistencies in Singh’s testimony about his

political activism. In his sworn declaration, Singh said he had been “working” for

the Badal Party before joining the Shiromani Akali Dal Mann (Mann) party

(“Mann Party”) in 2012. But at his merits hearing, Singh said he never worked for

or joined the Badal Party. When asked to explain the statement in his declaration,

Singh clarified that he was “rubbing shoulders” with the Badal Party by attending

their functions, which was like working for the party, but “not in [the] actual

sense.” When asked how long he was doing this with the Badal Party, Singh said


                                          3
“over a long period of time,” but he also said that he started in 2012, which was the

same year that he said he joined the Mann Party. As with the inconsistency about

Singh’s father, Singh’s inconsistency on this issue goes to the “heart of the claim,”

and it was proper for the agency to afford it significant weight. Id.

      In the absence of credible testimony, Singh’s asylum and withholding of

removal applications fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003). In addition, substantial evidence supports the agency’s determination that

Singh failed to rehabilitate his discredited testimony, or otherwise meet his burden

of proof, through other evidence in the record. See Yali Wang v. Sessions, 861

F.3d 1003, 1008-09 (9th Cir. 2017).

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to show it is more likely than not that he will be tortured if returned to

India. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014).

      PETITION DENIED.




                                           4